Hoar, J.
This case is settled by the decision in a recent case in Middlesex county, Waltham Bank v. Wright, 8 Allen, 121 The only material difference between them is this, that the *246plaintiffs in the present suit aver in their bill that most of them were not aware of the statute limitation of suits against executors and administrators until, after their claims against the estate were barred by its provisions. But we are of opinion that they cannot avail themselves of such ignorance of the plain requirements of the law." In the absence of fraud or imposition of any kind, the presumption that they knew what every citizen is bound to know at his peril must be held conclusive. At least, the failure to inform themselves of a statute so important, so long in force, and of áuch constant application, must be regarded as in itself negligence for which they are responsible In a case where the rights of other parties will be seriously affected, it would not be safe to allow any person to avail himself of such a plea for indulgence, which would tend to delay indefinitely the settlement of estates. Bill dismissed.